 

UNITED STATES DISTRICT COURT
for the

Southern District of Ohie

 

United States of America
\

Case No, 3:21MJ159
RONELL STACY RHODES

Defendants}
CRIMINAL COMPLAINT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

|, the complainant in this case. state that the following is true to the best of my knowledge and belief.

| On or about the date(s) of March 18, 2021 in the county of Montgomery in the
Southern District of Ohio . the defendant(s) violated:
Code Section Offense Description

18 U.S.C. §§ 922(g)(1) & 924(a)(2) Felon in Possession of a Firearm

his criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

a Continued on the attached sheet.

DRY

Complainant's signature

TFO Dustin J. Phillips, FBI

1 , F
Printed mane ened tirte

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

FaceTime ; — éspee iA reliahle eloetranic avec)

Date: 4/30/21

City and state: Dayton, Ohio

   

|
i
I
'
be a
 

I, Dustin J. Phillips. a Task Foree Officer ("TF O°) for both the Federal Bureau of Investigation
(“FBIY) and City of Dayton Police Department (“DPD”), being duly sworn. depose as follows:

INTRODUCTION

|. [have been employed as a law enforcement officer for the past thirteen (13) years. | currently
serve as a detective with the DPD. | am presently a TFO with the FBI Dayton Resident
| Office’s Safe Streets Task Force (SSTF). As such. | have been sworn under Tithe 21. United
Stated Code (“U.S.C."). Section 878. to serve as an officer of the United States duly
empowered to conduct federal criminal investigations and execute arrests for criminal
violations of Titles 18 and 21 of the U.S.C.

bo

fam also a TFO with the DPD’s Major Case/Drug Enforcement Unit within the Narcotics
Bureau, Since 2013. in my roles with SSTF and DPD, I have almost exclusively concentrated
on the investigation of: narcotics-. firearms-. and gang-related criminal cases. During my law
enforcement career. | have been involved in a large number of firearm-related arrests.
executions of search warrants resulting in the seizure of large quantities of narcotics and
firearms, participated in undercover narcotics purchases. and supervised the activities of police
informants who have provided law enforcement authorities valuable and accurate information
and assistance that ultimately resulted in undercover narcotics purchases and apprehensions.
During the course of my law enforcement career. | have received an extensive amount of
formal and informal training in the investigation of drug trafficking and narcotics-related
crimes.

This affidavit is submitted in support of a criminal complaint. which seeks the issuance of a
federal arrest warrant against RONELL STACY RHODES (hereinafter referred to
“RHODES”) for Being a Felon in Possession of a Firearm, in violation of 18 U.S.C.
$$ 922(2)(1) and 924(a)(2),

‘ae

4. The facts contained in this affidavit are submitted for the express purpose of establishing
probable cause to obtain an arrest warrant for RHODES, This affidavit does not include every
fact known to law enforcement authorities relevant to subject investigation.

5. The facts in this affidavit come from my review of records and evidence. my training and
experience. and information | have received from other law enforcement officers. | have not
distinguished between information of which | have direct and indirect knowledge.

 

FACTS

6. On or about March 18. 2021. at approximately 1535 hours. members of the DPD Narcotics
Bureau executed a state search warrant at a residence located at 1816 Germantown Street in
Dayton, Ohio, The supporting affidavit for this search warrant was authored by DPD Detective
Lucas Rose. The search warrant was approved on March 18, 2021 by Dayton Municipal Court
~

Q.

10.

Judge Christopher D. Roberts. The supporting alfidavit for said search warrant specificalls
identified RHODES as the primary suspect in the investigation.

 

On or about that same day. prior to the search warrant being served. law enforcement
conducted surveillance on the residence. which is an apartment in a large housing comple.
While conducting surveillance, law enloreement observed a person who appeared to be
RHODES arrive ina vehicle and walk into the back door of the target location. RHODES
used a key to gain access to the apartment. As RHODES entered the apartment, he was
wearing a black sweat suit and a small blue backpack. Law enforcement continued
surveillance on the apartment aller RHODES went inside. Once RHODES was inside. law
enforcement began seeing individuals approach the apartment on foot and in vehicles. These
individuals would briefly enter 1816 Germantown Street through the rear door. and after a
short time. they would quickly exit and leave the immediate area. Based on my training and
experience. | believe that this activity is consistent with narcotics being trafficked from this
location.

At approximately 1510 hours. RHODES was seen exiting the back door of the residence and
returning to the vehicle he arrived in. RHODES was still wearing the same clothing, but he
was no longer wearing the blue backpack. RHODES quickly returned to the apartment, again
using a key to gain entry. and went inside. He was inside a short period of time and then again
returned to the vehicle and lefi the area. Certain DPD personnel were able to follow him away
from the area and ultimately saw him park the car at 21 Carma Drive in Trotwood. Ohio. As
this occurred, other law enforcement personnel also remained at 1816 Germantown Street to
ensure no other people went into the apartment. As RHODES parked. DPD personnel made
contact with him, and he was secured in handcuffs. Once secured. RHODES was found to be
in possession of $8,800 in his right front pocket. along with a set of three keys and $1,081 in
his left front pocket.

DPD personnel subsequently searched the residence at 1816 Germantown Street, using one of
the keys that RHODES had in his pocket to gain entry. Inside. law enforcement did not locate
any other people. While searching the residence, a detective found a blue backpack, which fell
out of a closet when the door was opened. This backpack was ultimately found to contain a
digital scale. sandwich baggies. a bottle of Mannitol (which is a common narcotics cutting
agent). an extended magazine to a Glock 45 caliber pistol (which was loaded with one live
round), and an eyeglasses case containing several baggies of suspected narcotics. Directly
outside the closet. law enforcement found a red shopping bag sitting between the television
and the closet, Sitting on top of all the other contents of the bag. law enforcement located a
Glock .45 caliber pistol with serial number XLG860. which was loaded with twelve (12) live
rounds in the magazine and one (1) round in the chamber. The magazine located inside the
blue backpack matched and {it the firearm located in the red bag just outside the closet.

During the search. law enforcement also located certain items of possessory interest. including.
but not limited to: Greater Dayton Premier Management (GDPM) mail sent to RHODES at
1816 Germantown Street and a GDPM rent statement issued to RHODES for this residence.
titles to two vehicles registered to RHODES, and several additional pieces of mail sent to
RHODES listing his address as 1816 Germantown Street, Detectives also located and

to
 

!

Hf

I

ff

if

/}

if

if

collected a magic bullet blender. whieh had a@ small amount ofa white powder residue inside.

Magie Bullet blenders are commonly used to process illegal narcoties and to prepare them for
sale. Lastly. an additional $377 in US currency was located inside a lamp base on an end table
inthe living room.

.| have consulted with Special Agent (°SA™) Christopher Reed of the Bureau of Alcohol.

Tobacco, Firearms, and Explosives. SA Reed specializes in the identification of firearms and
their origin/place of manutacture. SA Reed has advised me that Glock firearms are not
manufactured in the State of Ohio. As such, the Glock firearm recovered from the subject
residence had previously moved in interstate commerce.

. | have conducted a criminal records check of RHODES. | have learned that RHODES was

on federal supervised release at the time of his arrest on or about March 18. 2021. Additionally.
it has been determined that RHODES had previously been convicted of several prior felony.
Which is punishable by a term of imprisonment exceeding one year. Specifically. he was
convicted in the United States District Court for the Southern District of Ohio. in Case Number
3:09-CR-O15, of the following:

a. Possession with Intent to Distribute Five (S$) grams or More of Cocaine Base. in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)¢B) (Count 1):

b. Possession ofa Firearm in Furtherance ofa Drug Trafficking Crime. in violation of
18 U.S.C. § 924(c)(1)(A) (Count 2): and

Gs Possession ofa Firearm by Convicted Felon, in violation of 18 U.S.C. $§ 922(2)(1)
and 924(a)(2) (Count 3).

RHODES was sentenced to an aggregate term of imprisonment of 120 months for these three
offenses. including a 60-month term for his conviction on Count 2.

tJ

 
 

13. Based on the above information. | believe that probable cause presently exists lo conclude that.
on or about Mareh 18. 2021. while in the Southern District of Ohio. RHODES knowingls
possessed. in and affecting interstate commerce. a loaded Glock .45 caliber pistol with serial
number XLG8&6O, together with associated ammunition. after being previously convicted of
certain felony crimes each punishable by a term of imprisonment exceeding one year, in

violation of 18 U.S.C. $8 922(2)(1) and 924(a)(2),

/2.

Dustin J. Phillips. Task Force Officer
FBI-SSTF Task Force
DPD-CIRGY Task Force

 

Subscribed and sworn to before me this 30th day of April 2021.

(Naum Lad

Sharon L. Ovington :
United States Magistrate Judge

 

 

 

 
